IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10321
                           c/w 01-10334
                        Conference Calendar


IN RE: JOHN T. ESPINOZA,

                                         Petitioner,

                          -------------------
                    Petition for Writ of Mandamus
                to the United States District Court
                 for the Northern District of Texas
                         ____________________
                         --------------------

                           No. 01-10334
                       ____________________

ACL COMPANY, LLC,

                                         Plaintiff-Appellee
v.

JOHN T. ESPINOZA,

                                         Defendant-Appellant.

                     -----------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:01-CV-152
                    ------------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John T. Espinoza seeks a writ of mandamus vacating the

district court’s order remanding the case to the state court and

ordering the district court to conduct a trial of the matter.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10321
                                c/w
                             01-10334
                                -2-

Espinoza is seeking the same relief in his appeal from the

district court’s order remanding the case to the state court.

Because he has other adequate means to attain the requested

relief, his petition for mandamus is DENIED.     See In re Willy,

831 F.2d 545, 549 (5th Cir. 1987).

     Espinoza’s petition for removal asserted that he was

entitled to remove the case pursuant to 28 U.S.C. § 1443(1).

Because the pleadings filed at the time the petition for removal

was filed did not reflect that Espinoza was being deprived of his

civil rights based on his race, the district court did not have

subject matter jurisdiction pursuant to 28 U.S.C. § 1443(1).       See

Johnson v. Mississippi, 421 U.S. 213, 219 (1975).

     Nor did the pleadings reflect that the district court had

jurisdiction pursuant to 28 U.S.C. § 1443(2) because the

pleadings did not reflect that the state officials had violated

any law providing for equal rights or that there was “a colorable

conflict between state and federal law.”    Alonzo v. City of

Corpus Christi, 68 F.3d 944, 946 (5th Cir. 1995).     Therefore, the

case was not properly removed to the federal court.

     An order of removal is generally not reviewable on appeal or

otherwise.   28 U.S.C. § 1447(d).   However, 28 U.S.C. § 1447(d)

provides an exception for “an order remanding a case to the State

court from which it was removed pursuant to section 1443.”

Because the pleadings on file at the time of the removal did not

meet the jurisdictional prerequisites of 28 U.S.C. § 1443, this

court lacks jurisdiction to review the appeal.    The appeal is
                          No. 01-10321
                               c/w
                            01-10334
                               -3-

thus DISMISSED for lack of jurisdiction.   The petition for

mandamus is DENIED.